Citation Nr: 1413342	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  02-11 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than February 2, 2003, for the grant of service connection for schizophrenia with assignment of a 100 percent disability rating.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 4, 2001.

(The issue of whether there was clear and unmistakable error in an August 1997 Board decision, which denied service connection for schizophrenia, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1977 to August 1983 and had periods of active duty for training (ACDUTRA) in the Air Force Reserves from May 1984 to March 1988.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from January 2002 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issue of entitlement to a TDIU was originally characterized as entitlement to a TDIU prior to February 2, 2003.  As discussed in the decision below, the Board is granting an earlier effective date of September 4, 2001, for the grant of service connection for schizophrenia and the assignment of a 100 percent disability rating.  Therefore, the Board has recharacterized the issue as set forth on the title page.  

Due to the complexity of this case, the Board finds that a brief procedural history would be beneficial.  In a July 2008 decision, the Board denied the Veteran's claim of entitlement to a TDIU, and also denied the Veteran's application to reopen a claim of entitlement to service connection for schizophrenia.  The Veteran thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, upon an April 2009 Joint Motion of the parties, promulgated an Order in April 2009 that vacated that part of the Board's July 16, 2008, decision that denied the Veteran's claim of entitlement to a TDIU.  The appeal as to the remaining issue was dismissed.

In a January 2010 decision, the Board vacated its July 16, 2008, decision on the issue of whether new and material evidence has been presented to reopen a claim for service connection schizophrenia and remanded the matter as well as the issue of entitlement to a TDIU to obtain additional treatment records including Social Security Administration (SSA) records and to afford the Veteran VA examinations and his requested hearing.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a November 2011 rating decision, the RO granted service connection for schizophrenia and assigned a 100 percent rating, effective February 2, 2003.  The Veteran filed a notice of disagreement with the effective date assigned.  In a January 2012 rating decision, the RO found there was clear and unmistakable error in the November 2011 rating decision and assigned an effective date of August 13, 1993, for the grant of service connection for schizophrenia.  A 30 percent rating was assigned from August 13, 1993, to February 1, 2003, and a 100 percent rating was assigned from February 2, 2003.  Subsequently, in a May 2012 rating decision, the RO found there was clear and unmistakable error in the January 2012 rating decision that assigned an effective date of August 13, 1993, for the grant of service connection for schizophrenia and returned the effective date to February 2, 2003.  He was provided with a statement of the case on the matter in May 2012 and he filed a substantive appeal that same month.

In January 2012 and February 2013, the Veteran testified at hearings before a Decision Review Officer and the undersigned Veterans Law Judge, respectively.  Transcripts of the hearings have been associated with the claims file.


FINDINGS OF FACT

1.  An original claim for service connection for schizophrenia was filed on August 13, 1993, more than one year after the Veteran was separated from service.

2.  By an August 1997 decision, the Board denied service connection for schizophrenia and the Veteran did not appeal; a motion for reconsideration was denied in February 1998; and a February 2000 Board decision found that a valid claim raising CUE in the previous decision had not been raised. 

3.  By a May 2001 rating decision, the RO denied a petition to reopen the previously denied claim of service connection for schizophrenia; the Veteran did not appeal.  

4.  Since the May 2001 RO decision, an informal claim for service connection for schizophrenia was received on September 4, 2001.

5.  Prior to September 4, 2001, the Veteran was service-connected for chronic strain of the dorsolumbar junction, evaluated as 40 percent disabling; residuals of fracture of right ankle with shortening of the extremity, evaluated as 20 percent disabling; left Achilles tendentious and status post sesamoid removal, left great toe, evaluated as 10 percent disabling; scar of the left ankle status post sesamoid removal, evaluated as noncompensably disabling; scar of the right ankle (lateral) status post shortening of the extremity, evaluated as noncompensably disabling; and scar of the right ankle (medial) status post shortening of the extremity, evaluated as noncompensably disabling.  His combined disability rating was 60 percent.  

6.  The Veteran completed four years of college, has special training as an aircraft mechanic and legal assistant and was gainfully employed full-time for many years until 1999, with part-time employment until 2001. 

7.  Prior to September 4, 2001, the Veteran's service-connected disabilities did not preclude all forms of substantially gainful employment consistent with his educational background and occupational experience.




CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 4, 2001, but no earlier, for the grant of service connection for schizophrenia and assignment of a 100 percent disability rating have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.400 (2013).

2.  The criteria for an award of a TDIU prior to September 4, 2001, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA describes has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim for an earlier effective date for the grant of service connection for schizophrenia and assignment of a 100 percent disability rating arises from his disagreement with the initial effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, an April 2007 letter informed the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As for his TDIU claim, the Veteran was notified in letters dated in February 2004 and March 2007 regarding the type of evidence necessary to establish his claim.  He was advised of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, the March 2007 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, SSA records and also secured an examination in furtherance of his TDIU claim.  A pertinent VA examination was obtained in March 2010.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable regulations, and considered the full history of the disabilities.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue of entitlement to a TDIU adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.

II.  Analysis

	A.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than February 2, 2003, for the grant of service connection for schizophrenia and the assignment of a 100 percent disability rating since he has had schizophrenia since 1988.  See, e.g., January 2012 Hearing Transcript (H.T.) at 6.  In arguing for an earlier effective date, the Veteran has contended that CUE exists in an August 1997 Board decision denying service connection for schizophrenia.  February 2013 Hearing Transcript (T.) at 13.  The Veteran's CUE motion is being denied in a separate decision; consequently, the Board will not address the Veteran's CUE assertions here.  

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2013).

The Board notes that a specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2013).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year of the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (2013).  Where a prior claim has been abandoned, the veteran must file a new claim, and the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b) (2013).

Based on a review of the evidence, the Board concludes that the criteria for the award of an earlier effective date of September 4, 2001, but no earlier, for the grant of service connection for schizophrenia and the assignment of a 100 percent disability rating have been met.  

In this case, the Veteran was discharged from active duty on August 5, 1983.  Thereafter, he had periods of ACDUTRA in the Air Force Reserves from May 1984 to March 1988.  An original claim seeking service connection for schizophrenia was received in August 1993; a February 1996 rating decision denied this claim.  The Veteran appealed the RO's denial to the Board.  An August 1997 Board decision denied the claim as the evidence did not show that the onset of the Veteran's schizophrenia occurred during a period of active military service or a period of ACDUTRA.  The evidence of record at the time of the Board decision consisted of the Veteran's STRs, personnel records and post-service treatment records.  The pertinent medical evidence showed that the Veteran's schizophrenia was first diagnosed in November 1988.  Prior to that, a letter written to a newspaper editor by the Veteran in August 1988 suggested some evidence of paranoia.  However, as noted by the Board in August 1997, the first medical evidence of record showing a psychiatric disorder was not until November 1988, when the Veteran was not serving on active duty or a period of ACDUTRA.  

A motion to reconsider was denied in February 1998, while a CUE motion was essentially dismissed in February 2000 as the Veteran failed to allege any error in the August 1997 Board decision that explained why the result of that decision would have been manifestly different but for the alleged error.  The Veteran did not appeal the August 1997 decision to the Court.  A December 2000 petition to reopen was denied by the RO in May 2001 and sent to the Veteran in July 2001; the Veteran did not appeal.  
For the reasons set forth in the separate decision, the Board is dismissing the Veteran's CUE claim without prejudice.  As the Board has not found CUE in the August 1997 decision, the Board concludes that that decision, as well as the RO's May 2001 denial of a petition to reopen, are both final.  The Board acknowledges the Veteran's testimony at his January 2012 hearing that he was unaware that he could appeal the May 2001 decision.  H.T. at 8-9.  However, the July 2001 notice letter accompanying that rating decision clearly identified the Veteran's right to appeal if he disagreed with that decision.  

Therefore, with the previous decisions being final, the current claim which resulted in the grant of service connection is a claim re-opened after final disallowance.  As noted above, the general rule regarding effective dates is that the effective date of an award of compensation based on a claim re-opened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  The Court has held that, when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

In this case, a Congressional inquiry was received by the RO on September 4, 2001, which included a statement from the Veteran indicating that he did not understand why his Reserve records did not show his psychiatric disorder.  He wanted to know how to prove that his illness occurred during his Reserve service.  The current claim that led to the award of service connection with the assignment of a 100 percent rating was received on February 2, 2003.  Affording the Veteran the benefit-of-the-doubt, the Board concludes that the September 4, 2001, Congressional inquiry is best construed as an informal claim for benefits.  The Veteran clearly referenced his psychiatric disorder and his contentions in that statement indicate that he believed service connection was warranted.  As discussed above, any communication or action indicating an intent to apply for benefits under VA from the claimant or a Member of Congress may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  The communication received on September 4, 2001, identified the benefit sought.  Therefore, the Board concludes that an informal claim was received by the RO on September 4, 2001.  

In light of the September 4, 2001, claim being a claim re-opened after final disallowance, the earliest effective date for the grant of service connection that may be assigned for the Veteran's psychiatric disorder is September 4, 2001.  Additionally, as a review of the evidence indicates that the severity of the Veteran's schizophrenia was the same in 2001 as it was in 2003, the Board concludes that the assignment of a 100 percent rating for schizophrenia is also warranted effective September 4, 2001.  Although the evidence of record shows that the Veteran had schizophrenia prior to the September 4, 2001, claim, as already discussed above, the Veteran's previous claim was denied by the Board in August 1997 and a petition to reopen was denied by the RO in a May 2001 rating decision sent in July 2001.  As those decisions are final, and as the Court has held that, when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen, an effective date earlier than September 4, 2001, cannot be granted.  

In finding that the May 2001 rating decision sent in July 2001 is final, the Board acknowledges that the September 4, 2001, informal claim was received within the appeal period for that decision.  However, the September 4, 2001, statement from the Veteran did not indicate any disagreement with the rating decision.  In fact, such statement did not reference that rating decision at all.  The Board observes that a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2013).  As the September 4, 2001, correspondence did not express a desire to contest the 2001 rating decision, the Board concludes that it cannot be construed as a valid notice of disagreement.  Also, as the statement was cumulative or duplicative of the Veteran's earlier contentions, the Board finds that it was not new and material evidence such that it could be considered as having been filed in connection with the claim denied in the rating decision May 2001 resulting in that rating decision not being final under 38 C.F.R. § 3.156(b).  Therefore, the Board reiterates that the September 4, 2001, correspondence was a new claim to reopen.  
While the Board recognizes the Veteran's belief that the effective date for his grant of service connection for schizophrenia should be when it was first diagnosed, because he filed a previous claim and had schizophrenia in 1988, the governing legal authority is clear and specific, and VA is bound by it.  As a result, when affording the Veteran the benefit-of-the-doubt, an effective date no earlier than September 4, 2001, for the grant of service connection for schizophrenia and the assignment of a 100 percent disability rating is warranted.  See 38 U.S.C.A §5107.

	B.  TDIU

The Veteran contends that he was unemployable due to his service-connected disabilities prior to September 4, 2001.  See, e.g., August 2002 substantive appeal.  As noted in the Introduction, although the Veteran initially sought entitlement to a TDIU prior to the 100 percent disability rating being granted effective February 2, 2003, as the Board has concluded that the 100 percent rating is warranted from September 5, 2001, the Board has recharacterized the issue accordingly.  

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2013) (age may not be a factor in evaluating service-connected disability or unemployability) & Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the current appeal, prior to September 4, 2001, service connection had been granted for chronic strain of the dorsolumbar junction, evaluated as 40 percent disabling; residuals of fracture of right ankle with shortening of the extremity, evaluated as 20 percent disabling; left Achilles tendentious and status post sesamoid removal, left great toe, evaluated as 10 percent disabling; scar of the left ankle status post sesamoid removal, evaluated as noncompensably disabling; scar of the right ankle (lateral) status post shortening of the extremity, evaluated as noncompensably disabling; and scar of the right ankle (medial) status post shortening of the extremity, evaluated as noncompensably disabling.  His combined disability rating was 60 percent.  As such, the Veteran does not meet the criteria for consideration for entitlement to TDIU on a schedular basis because he was not rated at 60 percent or more for a single service-connected disability and his combined disability rating was not 70 percent.  

It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) , an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19. 

After reviewing the pertinent evidence of record, the Board concludes that the criteria for the award of a TDIU prior to September 4, 2001, have not been met.  Regarding his employment, in his August 2001 application for TDIU, the Veteran reported that he left his last employment due to his disability.  He reported that he last worked full time at a credit card company in January 1999.  His most recent employment was part-time as a mail clerk ending in August 2001.  The Veteran reported that janitorial work aggravated his back problems and that no one wanted to hire a paranoid schizophrenic.  The Veteran's statements throughout this appeal indicate that he was unable to work due to his schizophrenia.  See, e.g., August 2002 substantive appeal; January 1999 treatment record.  Regarding his education background, he completed four years of college and had additional training as an aircraft mechanic and a legal assistant.  

The only medical evidence of record indicates that the Veteran's disabilities prior to September 4, 2001, did not preclude substantially gainful employment.  An October 2002 VA examiner opined that the Veteran's scars would not impair his functioning or his ability for daily activity.  At a March 2010 VA general medical examination, the Veteran reported that he was unemployed due to physical problems and schizophrenia.  The examiner opined that the Veteran's right ankle and spine conditions had a significant impact on physical employability.  The scars and left ankle disabilities had no impact.  It was the examiner's opinion that the Veteran's schizophrenia resulted in him not being able to get any job compatible with his education.  The examiner concluded that the Veteran was not able to function in any gainful employment.  The Veteran's SSA records indicate that he was unemployable due to both physical disabilities as well as his schizophrenia.  None of the Veteran's VA treatment records indicate that his service-connected disabilities prior to September 4, 2001, alone rendered him unemployable.  

In this case, no medical professional has provided any opinion indicating that the Veteran's service-connected spine, bilateral ankle and scar disabilities rendered him incapable of performing the physical and mental acts required by employment.  Although the March 2010 examiner opined that the Veteran's right ankle and spine disabilities had a significant impact on his physical employability, the opinion indicates that it was the Veteran's schizophrenia that rendered him unemployable.  The examiner's conclusion is consistent with the Veteran's statements during this appeal indicating that his unemployability was due in large part to his schizophrenia.  Although the Veteran's physical disabilities did affect his employability, the evidence fails to show that such disabilities alone precluded substantially gainful employment.  

At no time during this appeal has the Veteran demonstrated that prior to September 4, 2001 he was unable to engage in substantially gainful employment due solely to his service-connected disabilities.  In this case, even with the Veteran's statements regarding how his physical disabilities impacted his employability, no medical professional opined that the Veteran's physical disabilities alone rendered him unable to engage in substantially gainful employment.  In sum, the Veteran's contentions and the pertinent evidence of record fail to show that his service-connected spine, bilateral ankle and scar disabilities alone precluded employment prior to September 4, 2001.  Rather, the evidence shows that his schizophrenia, which was not service-connected prior to September 4, 2001, rendered him unemployable.  In determining whether the criteria for the award of a TDIU have been met, the inability to work due to non-service-connected disabilities cannot be considered.  38 C.F.R. §§ 4.14, 4.19.  Thus, even if the Veteran was indeed unemployable prior to September 4, 2001, the evidence fails to show that his service-connected disabilities alone precluded substantially gainful employment. 

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities did not preclude all forms of substantially gainful employment consistent with his educational background and occupational experience prior to September 4, 2001.  Accordingly, the Board concludes that the criteria for a TDIU prior to September 4, 2001, are not met and referral for extraschedular consideration is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a TDIU prior to September 4, 2001, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013). 



ORDER

An effective date of September 4, 2001, for the grant of service connection for schizophrenia and assignment of a 100 percent disability rating, is granted.

Entitlement to a TDIU prior to September 4, 2001, is denied.




____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


